DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the arguments filed 8/9/2022. Claims 31, 34, and 36-42 are currently pending. Claims 1-30, 32, 33, and 35 have been previously canceled. No claims have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Hayashi (US 2017/0267001 A1).
Regarding claim 40, Buchko discloses a method of operating a packaging apparatus (10 – Fig. 1) for packaging objects having a conveying device (88a,b – Fig. 6) for transporting a continuous web of a first packaging material (14 – Fig. 1) comprising a bottom film (14 – Fig. 1 is in the form of a film and is placed below the packaging material of 24 – Fig. 1), in a transport direction (from right to left in Fig. 1); and having a feed device (204 – Fig. 2) for feeding a continuous web of a second packaging material (the packaging material of 24 – Fig. 1) comprising a top film (the packaging material of 24 – Fig. 1 is in the form of a film and is placed above 14 – Fig. 1), in the transport direction; wherein the conveying device comprises a first reception shaft (42 – Fig. 1) for receiving a first supply roll (16 – Fig. 1) of the first packaging material and the feed device comprises a second reception shaft (196 – Fig. 1) for receiving a second supply roll (24 – Fig. 1) of the second packaging material; wherein the first reception shaft is driven by means of a first drive motor (44 – Fig. 2) to carry out a rotational movement; and/or wherein the second reception shaft is driven by means of a second drive motor (col. 9, lines 15-18 in view of col. 3, lines 58-65 and the unlabeled motor of 204 depicted in Fig. 2) to carry out rotational movement.
However, Buchko does not expressly disclose that a state parameter is determined.
Hayashi teaches a method of operating a film feeding mechanism wherein the following steps are carried out to determine a state parameter (the roll diameter, para. 0041, line 3) of a supply roll (RP – Fig. 1) arranged on a reception shaft (the unlabeled shaft supporting RP – Fig. 1), wherein the state parameter is a diameter of the second supply roll: operating a drive motor (53 – Fig. 1) in the form of a servomotor (although not expressly disclosed as a servomotor, it is clear from Fig. 1 that 53 is receiving a signal and is thus a servomotor) using a predefined operating parameter (the rotation amount of 51a – Fig. 1, para. 0042) to produce a rotational movement of the supply roll (para. 0042); detecting at least one movement parameter (rotation amount of the RP – Fig. 1, para. 0042) of the produced rotational movement of the supply roll (para. 0042); and determining the state parameter on the basis of the operating parameter and of the movement parameter (para. 0042) in order to ensure that the feeding amount of the film does not deviate from the desired feeding amount (para. 0005). One of ordinary skill in the art, upon reading the teaching of Hayashi, would have immediately recognized that the supply roll and reception shaft of Hayashi is analogous to the second supply roll and second reception shaft of Buchko. Furthermore, the servomotor of Hayashi is analogous to the drive motor of Buchko.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Buchko to comprise the steps of determining a state parameter as taught by Hayashi in order to ensure that the feeding amount of the film does not deviate from the desired feeding amount. Note that the combination of Buchko and Hayashi would result in the state parameter being determined for both of the rolls of Buchko since the teachings of Hayashi are applicable to both the first and second supply rolls of Buchko.

	Regarding claim 31, Buchko, as modified by Hayashi, further teaches a movement parameter (the indexing operation, col. 4, line 49 – col. 5, line 3, Buchko) of the conveying unit is detected and the first drive motor is operated in dependence on the detected parameter (col. 4, line 49 – col. 5, line 3, Buchko).

Claims 42 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Hayashi (US 2017/0267001 A1).
Regarding claim 42, Buchko discloses a method of operating a packaging apparatus (10 – Fig. 1) for packaging objects having a conveying device (88a,b – Fig. 6) for transporting a continuous web of a first packaging material (14 – Fig. 1) comprising a bottom film (14 – Fig. 1 is in the form of a film and is placed below the packaging material of 24 – Fig. 1), in a transport direction (from right to left in Fig. 1); and having a feed device (204 – Fig. 2) for feeding a continuous web of a second packaging material (the packaging material of 24 – Fig. 1) comprising a top film (the packaging material of 24 – Fig. 1 is in the form of a film and is placed above 14 – Fig. 1), in the transport direction; wherein the conveying device comprises a first reception shaft (42 – Fig. 1) for receiving a first supply roll (16 – Fig. 1) of the first packaging material and the feed device comprises a second reception shaft (196 – Fig. 1) for receiving a second supply roll (24 – Fig. 1) of the second packaging material; wherein the first reception shaft is driven by means of a first drive motor (44 – Fig. 2) to carry out a rotational movement; and/or wherein the second reception shaft is driven by means of a second drive motor (col. 9, lines 15-18 in view of col. 3, lines 58-65 and the unlabeled motor of 204 depicted in Fig. 2) to carry out rotational movement, wherein the following steps are carried out: coupling the webs of the first and second packaging materials (col. 9, lines 26-33).
However, Buchko does not expressly disclose that a state parameter is determined.
Hayashi teaches a method of operating a film feeding mechanism wherein the following steps are carried out to determine a state parameter (the roll diameter, para. 0041, line 3) of a supply roll (RP – Fig. 1) arranged on a reception shaft (the unlabeled shaft supporting RP – Fig. 1), wherein the state parameter is a diameter of the second supply roll: operating a drive motor (53 – Fig. 1) in the form of a servomotor (although not expressly disclosed as a servomotor, it is clear from Fig. 1 that 53 is receiving a signal and is thus a servomotor) using a predefined operating parameter (the rotation amount of 51a – Fig. 1, para. 0042) to produce a rotational movement of the supply roll (para. 0042); detecting at least one movement parameter (rotation amount of the RP – Fig. 1, para. 0042) of the produced rotational movement of the supply roll (para. 0042); and determining the state parameter on the basis of the operating parameter and of the movement parameter (para. 0042) in order to ensure that the feeding amount of the film does not deviate from the desired feeding amount (para. 0005). One of ordinary skill in the art, upon reading the teaching of Hayashi, would have immediately recognized that the supply roll and reception shaft of Hayashi is analogous to the second supply roll and second reception shaft of Buchko. Furthermore, the servomotor of Hayashi is analogous to the drive motor of Buchko.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Buchko to comprise the steps of determining a state parameter as taught by Hayashi in order to ensure that the feeding amount of the film does not deviate from the desired feeding amount. Note that the combination of Buchko and Hayashi would result in the state parameter being determined for both of the rolls of Buchko since the teachings of Hayashi are applicable to both the first and second supply rolls of Buchko.

Buchko, as modified by Hayashi, further teaches:
	Claim 36, that the movement parameter is position data (rotation amount of the RP – Fig. 1, para. 0042, Hayashi).

	Claim 37, that a rotational speed of the second supply roll is detected (para. 0047, Hayashi), with this detection taking place by means of at least one contacting and/or contactless sensor (54 – Fig. 1, Hayashi). Note that the speed is detected via a calculation from a signal produced by 54 – Fig. 1, Hayashi.

	Claims 38 and 39, that a movement speed of the web of the first packaging material and a movement speed of the web of the second packaging material is detected. Not that the speed of the packaging material is detected via a calculation based on the rotation speed of 51a (para. 0054, Hayashi).

Allowable Subject Matter
Claims 41 and 34 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 41 and 34 have been considered and are persuasive. Accordingly, the rejections of claims 41 and 34 have been withdrawn.

Regarding claims 40 and 42, applicant argues the following:
“Hayashi fails to teach several features recited in independent claims 40, 41 and 42. For example, Hayashi fails to teach coupling webs of materials, producing a movement of the first supply roll, detecting a movement of the second supply roll and determining the state parameter on the basis of the movement of the web of first packaging material and/or on the basis of the operating parameter and of the movement parameter of the second supply roll (as it is defined in claim 41). It is also clear that Hayashi cannot teach the methods claimed in claims 40, 41 and 42, as there are not two supply rolls in Hayashi's disclosure. Also, Hayashi and Buchko each fail to teach operating the conveying device to produce a movement of the web of material of the first packaging material, such as by pulling the web from the supply roll, as defined in claims 41 and 42.”

In response, it is first noted that Hayashi is not relied upon for the teaching of coupling of webs of material. Buchko is relied upon for this teaching. It is further pointed out that claims 40 and 42 do not require the steps of producing a movement of a first roll using an operating parameter, followed by detecting a movement parameter of the second supply roll, and then determining the state parameter on the basis of the operating parameter and movement parameter. Only claim 41 recites all these steps. Finally, while it is acknowledged that Hayashi does not disclose two supply rolls, only claim 41 requires two rolls in carrying out the method steps, with two rolls being optional in the method steps of claim 40 (the first drive motor need not be operated) and not required in the method steps of claim 42. Thus, for claims 40 and 42, Hayashi is relied upon simply for the teaching of the method of determining the state parameter with the rationale that the determined state parameter can be applied to the second supply roll of Buchko. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claims 40 and 42, applicant argues the following:
“Buchko does not even mention determining state parameters of any kind. Hence, a person skilled in the art would not be motivated by Buchko to look for solutions on how to determine a state parameter of its supply rolls, let alone the diameter of its supply rolls. On the contrary, it is only based on impermissible hindsight in view of Applicant's disclosure to argue that it would be obvious for a person skilled in the art to look to Hayashi.”

In response, it is noted that although Buchko does not mention the determination of state parameters, the Examiner takes the position that upon reading the teaching of Hayashi, one of ordinary skill in the art would have recognized the benefits of applying the teaching of Hayashi to the apparatus of Buchko. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/24/2022